Citation Nr: 0842403	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  99-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for reactive 
lymphadenopathy with lymphoid hyperplasia (claimed as fever, 
nausea, rash all over the body, lung pain, swollen lymph 
nodes in neck and chest, and stomach pain with gas and 
bloating), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for chronic fatigue 
syndrome/fatigue, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for sleep apnea, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS).

6.  Entitlement to an initial evaluation in excess of 40 
percent for fibromyalgia.  
7.  Entitlement to total disability based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
March 1960 and from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 1997 (memory loss and fatigue), 
September 2000 (reactive lymphadenopathy with lymphoid 
hyperplasia), November 2004 (TDIU and increased rating 
claims) and October 2005 (sleep apnea) rating decisions by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran has exhibited the following symptoms 
associated with a clinical diagnosis of reactive 
lymphadenopathy with lymphoid hyperplasia:  fever; nausea; 
rash all over the body; lung pain; swollen lymph nodes in 
neck and chest; and stomach pain with gas and bloating.  This 
diagnosis was initially made years after the veteran's 
discharge from service and has not been etiologically related 
to service by competent evidence.

3.  The veteran's memory loss is a symptom of his service 
connected PTSD and is specifically included in the rating 
criteria used for the evaluation of that disorder.  

4.  Diagnoses of chronic fatigue syndrome were made in both 
1999 and 2007.

5.  Chronic fatigue syndrome due to undiagnosed illness has 
been manifested to a degree of 10 percent since the veteran 
returned from Southwest Asia.

6.  Throughout the appeal period the veteran's irritable 
bowel syndrome (IBS) has been manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

7.  The 40 percent rating initially and currently assigned 
for the veteran's service-connected fibromyalgia is the 
maximum schedular rating provided for such disability; there 
is no basis for an increased evaluation under any other 
rating criteria or based upon consideration factors including 
functional loss.  

8.  The evidence demonstrates that the veteran is not 
employable as a result of his service-connected disabilities, 
particularly post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for lymphadenopathy 
with lymphoid hyperplasty, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).

2.  The criteria for service connection for memory 
impairment, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2008).

3.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability under 38 
C.F.R. § 3.317 manifested by a diagnosis of chronic fatigue 
syndrome.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

4.  The criteria for an initial disability rating of 30 
percent, but not higher, for IBS have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DC) 7307, 7319 (2008).

5.  The criteria for an initial schedular rating in excess of 
40 percent for fibromyalgia cannot be assigned.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2008).

6.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321(b), 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in November 2003, December 2003, and May 
2004, the veteran was notified of the evidence not of record 
that was necessary to substantiate his service connection 
claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

Following the grant of service connection for IBS and 
fibromyalgia in a November 2004 rating action, with respect 
to the Dingess requirements, the claimant was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date by the letter dated in 
March 2006.  Here, the veteran is challenging the initial 
evaluations assigned following the grant of service 
connection for those conditions.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  As to the initial 
rating claims, adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

To the extent that any notice was not timely, notice errors 
may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC), is sufficient to cure a timing defect).  
Here, the notice provided in 2003 and 2004 was followed by 
the subsequent adjudication of the service connection and 
increased rating claims in an SSOC dated in August 2007, 
curing any defect in the timing of notice.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service 
treatment records, VA and private medical records have been 
obtained.  The veteran has also been afforded numerous VA 
examinations.  In a statement signed by the veteran in 
February 2007, he indicated that he had no additional 
evidence to present in conjunction with the claims on appeal.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Factual Background

Service treatment records (STRs) include an annual physical 
examination report dated in November 1990 which revealed no 
abnormalities except for hearing loss and impaired vision.  
An entry dated in January 1991 reflects that the veteran 
complained of fatigue and chest soreness, assessed as 
costochondritis.  When examined in November 1991, there were 
again no abnormalities except for hearing loss and impaired 
vision and the veteran denied having any memory loss.

Private medical records show that moderate reactive lymphoid 
hyperplasia was identified in August 1994 after the veteran 
had been suffering from symptoms of an upper respiratory 
infection for about 2 months.  It was commented that this was 
non-specific and represented changes that could be seen with 
viral infections as well as a host of other disorders.

Complaints of fatigue at night are documented in an October 
1994 medical record.

A VA medical record dated in November 1994 documents the 
veteran's complaints of decreased short term memory, which he 
reported occurred shortly after his return from the Gulf. 

A VA examination was conducted in December 1994, at which 
time the veteran complained of memory loss and fatigue and 
noted a recent history of lymphatic hyperplasia.  The 
impressions included: history of lymphadeopathy with non-
specific hyperplasia, associated with persistent chest aching 
and discomfort etiology unclear; fatigability (described as a 
persistent problem), and recent memory loss with referral for 
further evaluation.

Several lay statements from family members, friends and co-
workers dated in 1996 attested to the veteran's symptoms of 
fatigue and memory loss following Gulf War service.  

A VA Persian Gulf War evaluation was conducted in December 
1996.  The veteran reported that during the war he had been 
exposed to smoke and oily rain from oil fire and to fallout 
from SCUDs.  He stated that he took NAPP pills and received 
botulism and anthrax shots.  He denied having any significant 
memory dysfunction, but stated that he experienced 2 episodes 
of pneumonia like symptoms with manifestations of shortness 
of breath, high fever and weakness.  Cognitive function 
testing revealed scoring in the average range with cognitive 
proficiency shown to be below average.  The examiner stated 
that the veteran's difficulties with rapid information 
processing, visuomotor sequencing, verbal memory and abstract 
reasoning were evident, but inconsistent.  The examiner 
stated that while these manifestations possibly represented 
the effects of aging and past mild traumatic brain injury, 
the pattern was not entirely consistent with this etiology 
and did not clearly indicate the presence of a 
neuropathological process.  The examiner commented that the 
veteran's forgetfulness was benign and was not indicative of 
dementia.

Private medical records dated in 1999 questioned whether the 
veteran's symptoms including fever, weight loss and 
lymphadenopathy might be manifestations of Castleman's 
syndrome or Whipple's disease.  A pathology report of June 
1999 showed evidence of lymphoid hyperplasia.  

A VA general medical examination was conducted in June 1999.  
The veteran's complaints included constant fatigue, poor 
memory, feverishness, and aches/pains in the joints.  The 
examiner commented that the cause of the veteran's symptoms 
was unclear and indicated that he seemed to have an 
undiagnosed illness since returning from the Gulf war.  The 
examiner stated that the veteran's memory seemed to be 
defective for specific events.  The diagnoses included 
chronic fatigue, defective memory, and arthralgia and pain 
consistent with Persian Gulf War syndrome.  

A VA Persian Gulf examination was conducted in December 1999.  
The veteran's problem list included chronic lymph node 
enlargement, chronic fatigue, chronic nausea and recurrent 
fever, but no physical examination was conduced at that time.  
A record dated in January 2000 revealed that the veteran's 
primary diagnoses included lymphadenopathy consistent with 
possible angioimmunoblastic lymphoproliferative disorder and 
cognitive disorder with MRI consistent with deep atrophy.  A 
note stated that the veteran had participated in a study 
indicating that his unit was found to have a Gulf War subtype 
syndrome consistent with toxic exposure.  

A VA neurological evaluation was conduced in July 2001 at 
which time mild cognitive complaints were assessed.  The 
examiner stated that the veteran had no obvious cognitive 
functional difficulties on examination, but had symptoms of 
depression, fatigue and attention/memory problems, assessed 
as mild cognitive complaints.  

Private medical records dated in 2001 and 2002 reflect that 
the veteran was suffering from Parkinson's disease.

A VA neurological evaluation conducted in August 2002 to rule 
out Parkinson's disease.  The report documented complaints of 
slurred speech and memory problems since the veteran had 
returned from Desert Storm.  Hemi-Parkinson's involving the 
right and left upper extremities was diagnosed, possibly 
related to a stroke.  With respect to memory difficulty, it 
was noted that severe depression and any subcortical causes 
of amnesia should be ruled out.  The examiner observed that 
the veteran did well on short and long-term memory testing.

Service connection for Parkinson's disease was denied in a 
February 2003 rating decision.  

A VA examination for mental disorders was conducted in March 
2003 at which time a cognitive disorder, not otherwise 
specified was diagnosed.  The veteran complained of memory 
loss and weakness.  The examiner stated that the veteran had 
some mild cognitive difficulties which were unable to be 
clearly correlated with any known mental disorder.  The 
examiner observed that should a conclusive diagnosis of 
Parkinson's disease be made, this could explain the mild 
cognitive problems.

The file contains a private medical report of Dr. H. dated in 
July 2003.  Dr. H. noted that the veteran had participated in 
a 3-year epidemiologic and clinical study of Gulf War 
Syndrome/undiagnosed illness.  The history indicated that the 
veteran had been healthy before deploying for Gulf War 
Service in 1991 and 1992.  It was reported that he became ill 
during the war with symptoms including: insomnia, impaired 
memory, depression, and attention/concentration problems.  
Testing revealed low serum concentration levels and the 
doctor noted that this finding would be expected to make the 
veteran very susceptible to neurologic damage from exposure 
to low levels of organophosphates such as sarin and 
pesticides, to which he was exposed.  The doctor explained 
that this established a likely causal link between the brain 
damage suffered by the veteran and definable chemical 
exposure during the Gulf War.  It was concluded that the 
veteran's abnormal neurological findings were attributable to 
undiagnosed illness linked to Gulf War service.  Several 
articles concerning Gulf War syndrome enclosed with the 
report.

VA medical records dated in June and August 2003 reference 
diagnoses of cognitive dysfunction, arthralgias in multiple 
joints, neurodegenerative disease and irritable bowel 
syndrome.  

Private medical records of Dr. E. dated from 2001 to 2004, 
include an entry dated in November 2001 at which time, the 
doctor opined that the veteran appeared to be suffering from 
Parkinson's disease involving the right upper extremity.  It 
was commented that slight memory impairment was often seen 
with Parkinson's disease, but it was noted that it was not 
clear whether this might be related to Gulf War service.  The 
remainder of the records document continued treatment for 
Parkinson's disease.

Private medical records of Dr. P. dated from 2002 to 2004 
reflect that the veteran was treated for conditions 
including: diverticulitis (December 2002); suspected 
fibromyalgia (June 2003) and IBS (June 2003).

Private medical records of Dr. N. dated in 2004, reflect that 
the veteran's problems included gait and tremor disorder and 
memory dysfunction.  MRI revealed cerebral atrophy.  
Neuropsychological evaluation was conducted in May 2004.  The 
doctor observed that the veteran had some deficits in memory, 
attention and motor slowing consistent with patients with 
Parkinson's disease.  The doctor did not find symptoms 
consistent with major depressive disorder or anxiety 
disorder.  When evaluated in October 2004, it was observed 
that the veteran's disability picture was consistent with 
hemi-parkinsonism with some features indicative of 
psuedodementia associated with PTSD and the veteran's Gulf 
War experience exposure to chemicals.  

A private medical record dated in January 2005 reflects that 
the veteran continued to complain of chronic fatigue.

The veteran underwent a private psychiatric evaluation in 
March 2005.  The veteran described symptoms including 
fatigue, memory impairment and slurred speech.  Diagnoses of 
major depressive disorder with PTSD and a strong possibility 
of early dementia were made.  Upon evaluation in April 2005, 
Parkinsonism, a sleep disorder, dementia vs. pseudodementia 
and migraines were diagnosed.  

A VA PTSD examination was conducted in May 2007.  The report 
indicated that the veteran had cognitive deficits including 
memory impairment.  Diagnoses of PTSD, cognitive disorder and 
depressive disorder were made.  

A private medical record dated in May 2007 reflects that the 
veteran had symptoms of chronic malaise and lack of energy 
consistent with a diagnosis of chronic fatigue syndrome.  

Legal Analysis

The veteran served on active duty from April 1956 to March 
1960 and with the United States Navy from December 1990 to 
May 1991, to include service in Southwest Asia during 
Operation Desert Shield/Desert Storm from December 1990 to 
April 1991.  The veteran does not contend nor does the 
evidence reflect that any of the conditions for which he 
seeks service connection were incurred in or aggravated 
during his first period of service.  Accordingly, the focus 
of the analysis below pertains to the veteran's second period 
of service.

        Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2008).  In addition, for 
certain chronic diseases, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a prescribed period following discharge from service.  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2008).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2008).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2008).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2008).

In adjudicating this claim, the Board must assess the 
veteran's competence to report the onset of symptoms during 
service as well as of suffering from that condition since 
that time, and his credibility.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  The Washington Court held 
that the veteran was competent to testify to factual matters 
of which he had first-hand knowledge, including having right 
hip and thigh pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  The 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
noted that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  
        
        A.  Lymphadenopathy with Lymphoid Hyperplasty

Although the veteran has requisite service in the Southwest 
Asia Theater of operations, his symptoms consisted of the 
following: fever; nausea; rash all over body; lung pain; 
swollen lymph nodes in neck and chest; and stomach pain with 
gas and bloating.  These symptoms have collectively been 
associated with a clinical diagnosis of reactive 
lymphadenopathy with lymphoid hyperplasia initially diagnosed 
in 1994.  If signs or symptoms are medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  As 
such, service connection pursuant to 38 C.F.R. § 3.317 is not 
warranted for this condition and its manifestations/symptoms.  
See Nuemann, 14 Vet. App. 22-23.  When a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a another basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994)

Service connection may be established under § 3.303(b) by 
demonstrating continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. 247, 253 (1999);  (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b) (2008).

However, in this case the STRs revealed that there was no 
indication of reactive lymphadenopathy with lymphoid 
hyperplasia or symptoms thereof during service or until about 
3 years after the veteran's discharge from service.  While 
continuity of symptomatology was shown thereafter, the gap in 
the evidence from the veteran's discharge from service in May 
1991 and the earliest diagnosis in 1994 constitutes negative 
evidence that tends to weigh against the veteran's claim that 
he had an injury or disease in service that resulted in a 
chronic disability or persistent symptoms.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, there has been no competent medical evidence 
of a nexus presented.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a) (2007);  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000) (to the same effect).  No opinion of a medical 
professional, clinical findings or otherwise competent 
evidence has been presented which in any way establishes or 
even suggests that an etiological relationship exists between 
the veteran's period of service in 1990 and 1991, to include 
service in Southwest Asia, and the subsequent development of 
reactive lymphadenopathy with lymphoid hyperplasia.  

As there is a diagnosis of a known clinical entity, reactive 
lymphadenopathy with lymphoid hyperplasia, responsible for 
the veteran's symptoms claimed as fever, nausea, rash all 
over the body, lung pain, swollen lymph nodes in neck and 
chest, and stomach pain with gas and bloating, there is no 
basis for concluding that these symptoms or this condition 
are a medical indicator of undiagnosed illness resulting from 
his service in the Southwest Asia Theater of Operations.  
That being the case, as explained herein the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for reactive lymphadenopathy 
with lymphoid hyperplasia, to include as due to an 
undiagnosed illness or otherwise etiologically linked to 
service and denial of such claim is in order.  Boyer, supra; 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.   Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

        B.  Memory Loss

Service connection is not warranted in this case for memory 
impairment.  Initially, to the extent shown memory loss has 
been attributed as a symptom of service connected PTSD, non-
service-connected Parkinson's disease and a non-service-
connected diagnosis of a cognitive disorder.  Because this 
manifestation has been attributed to known clinical 
diagnoses, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  To the extent that the claim is 
for undiagnosed illness, it is one as to which there is no 
legal entitlement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 
see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, it is clear that the veteran is already been 
compensated for symptoms of memory loss.  Service connection 
is currently in effect for PTSD, for which a 50 percent 
evaluation is assigned.  Impairment of short and long term 
memory represents symptom which are specifically included in 
the enumerated criteria for a 50 percent rating, under the 
General Formula for rating mental disorders found at 
38 C.F.R. § 4.130, Codes 9201-9435, which include code 9411 
used for the evaluation of PTSD.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2008), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  Here, as memory impairment is already been 
compensated as part of the symptomatology which supports the 
current assignment of a 50 percent evaluation for PTSD.  
Accordingly, service connection for memory impairment is not 
warranted.

        C.  Chronic Fatigue Syndrome

The veteran maintains that he has an undiagnosed illness 
manifested by chronic fatigue. Fatigue complaints have 
continued throughout the appeal period and have not been 
attributed to a known diagnosis, except a diagnosis of 
"chronic fatigue syndrome." 38 C.F.R. § 3.317(a)(2)(i) 
specifically includes "chronic fatigue syndrome" as an 
undiagnosed illness. Under the circumstances, the provisions 
of 38 C.F.R. § 3.317 will be applied.

In this case, the evidence confirms that the chronic fatigue 
was diagnosed in 1999 and chronic fatigue syndrome was 
diagnosed in 2007.  According to 38 C.F.R. § 3.317(a)(2), 
chronic fatigue syndrome is a medically unexplained chronic 
multi-symptom illness.  Thus, it is considered a qualifying 
chronic disability under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  Unlike service connection on a direct 
basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 do not require competent medical nexus of a link 
between the qualifying chronic disability and military 
service.  Service connection is presumed unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. § 
3.317(c); Gutierrez, 19 Vet. App. at 1.

It appears that the veteran's chronic fatigue syndrome may 
have initially manifested during service, as the STRs 
document complaints of fatigue.  Nonetheless, given the 
lengthy history of this symptomatology it is likely that 
chronic fatigue syndrome became manifest to a degree of at 
least 10 percent sometime after Persian Gulf service.  Under 
Diagnostic Code 6354, a 10 percent rating is warranted for 
chronic fatigue syndrome where there is debilitation due to 
such symptoms as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms.  
Such symptoms are repeatedly documented in medical records 
dated from 1994 forward.  

The regulatory requirements for presumptive service 
connection for chronic fatigue have therefore been met and 
service connection is granted for undiagnosed illness 
manifested by chronic fatigue syndrome. 

        Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence obtained during the appeal indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

        D.  Irritable Bowel Syndrome (IBS)

The veteran filed a service connection claim for IBS in 
August 2003.  Service connection for IBS was granted in a 
November 2004 rating action, and a 10 percent evaluation was 
assigned effective from August 2003, the date of the original 
claim.  The grant was based on evidence documenting a long 
history of abdominal distress and an opinion provided in June 
2003 diagnosing these symptoms as IBS.  

Private medical records dated in October 2004 document 
symptoms of constipation, present despite taking Zelnorm.  An 
entry dated in December 2004 documents symptoms of nausea 
after eating and alternating constipation and diarrhea, 
consistent with IBS.  An abdominal ultrasound was done in 
January 2005 in conjunction with the veteran's complaints of 
nausea and abdominal pain, which revealed a right kidney cyst 
and possible fatty infiltration of the pancreas.   

A July 2006 record reveals that the veteran's IBS continued 
to be problematic with symptoms of alternating constipation 
and diarrhea and manifestations of stool incontinence.    

A VA examination was conducted in July 2006.  The veteran 
described symptoms of weight fluctuation, nausea and 
vomiting, diarrhea and reflux symptomatology.  It was 
reported that he took several medications on an intermittent 
basis; IBS was diagnosed.  The examiner added that during the 
past 2 weeks the veteran had intermittently worn a pad due to 
accidents with diarrhea and incontinence.  

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for IBS.  The currently 
assigned 10 percent disability rating for the veteran's IBS 
is based upon analogy utilizing 38 C.F.R. § 4.114, DC 7319 
for irritable colon syndrome.  Rating by analogy is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  38 C.F.R. § 4.20.  Ratings for irritable colon 
syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319 
provide evaluations as follows: 10 percent for moderate 
symptoms with frequent episodes of bowel disturbance with 
abdominal distress; and 30 percent for severe symptoms with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.

Additionally, Diagnostic Code 7307 provides that a 10 percent 
rating is warranted for chronic gastritis with small nodular 
lesions, and symptoms.  A 30 percent rating is warranted for 
chronic gastritis with multiple small eroded or ulcerated 
areas, and symptoms.  A 60 percent rating is warranted for 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas.  C.F.R. § 4.114, DC 7307.

The evidence of record supports the assignment of a 30 
percent initial rating for IBS under DC 7319, effective from 
the date of the veteran's claim filed in August 2003.  Since 
the claim was filed, the medical records reflect a long 
history of abdominal distress, alternating symptoms 
constipation and diarrhea consistent with IBS and diarrhea of 
such severity as to require the wearing of a pad.  These 
findings approximate the criteria for a 30 percent rating 
under DC 7319. See 38 C.F.R. § 4.7.  This is the highest 
schedular rating available under Diagnostic Code 7319.  A 
rating in excess of 30 percent is not warranted under DC 
7307, as there has been no evidence of chronic gastritis with 
severe hemorrhages, or large ulcerated or eroded areas.  
Accordingly, an initial rating of 30 percent rating, and not 
higher, is warranted for the veteran's IBS with gastritis and 
to this extent the appeal is granted. 

        E.  Fibromyalgia

The veteran filed service connection claim for fibromyalgia 
in June 2002.  Service connection for fibromyalgia was 
granted in a November 2004 rating action, and a 40 percent 
evaluation was assigned effective from June 2002, the date of 
the original claim.  The grant was based on evidence 
documenting a long history of joint and muscle complaints and 
an opinion provided in June 2003 diagnosing these symptoms as 
fibromyalgia.  

A July 2006 record reveals that the veteran's fibromyalgia 
was productive of a great deal of pain.  It was noted that 
the veteran sometimes had 4 to 5 days of bad symptoms where 
even touching the shoulder muscles caused severe pain.  

A VA examination was conducted in July 2006.  The veteran 
described symptoms of soreness in the neck, chest, shoulders 
and legs.  He also complained of sleep disturbance and 
fatigue and the examiner observed that the veteran also had 
diagnoses of PTSD and sleep apnea.  On examination, there was 
tenderness on palpation to the neck, back and shoulders.  
Right and left upper extremities demonstrated 4+ strength.  
Fibromyalgia was diagnosed.  

The veteran contends that he is entitled to an initial 
evaluation in excess of 40 percent for fibromyalgia.  The 
highest assignable rating for disability due to fibromyalgia 
under Diagnostic Code 5025 is 40 percent for constant, or 
nearly so, symptoms that are refractory to therapy such as 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2008).

With regard to the rating for fibromyalgia, the RO assigned 
the highest assignable schedular rating for this disability, 
40 percent, under Diagnostic Code 5025.  This rating was 
assigned effective from the date of the grant of service 
connection, or June 4, 2002.  The Board can find no 
alternative diagnostic code that is more appropriate for 
rating the disability or which provides a basis for a higher 
evaluation.  As such, there is no basis for assigning a 
rating in excess of 40 percent under the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  

Further, although the record does reflect that the veteran's 
symptoms have shown some variability in severity from day to 
day, there is no evidence that any examiner has described any 
true exacerbations or flare-ups of his symptoms.  In 
addition, no examiner has reported any increased functional 
impairment due to repeated or prolonged activity.  Thus, a 
higher rating is not warranted on this basis.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  The claim for an initial schedular 
disability rating greater than 40 percent for fibromyalgia is 
therefore denied.

        F.  TDIU

The veteran filed a TDIU claim in August 2003, indicating 
that his service-connected conditions rendered him 
unemployable.  He reported that he had last worked full time 
in January 1999 as a crane operator.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2008).

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  Moore, 1 Vet. App. at 
359 (noting standard announced by the United States Court of 
Appeals for the Eighth Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975)).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining unemployability status, the existence or 
degree of non-service-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.

The veteran's service-connected disabilities consist of PTSD, 
currently evaluated as 50 percent disabling; fibromyalgia, 
currently evaluated as 40 percent disabling; IBS, currently 
evaluated as 30 percent disabling (as assigned in this 
decision); and chronic fatigue syndrome (not yet rated).  A 
combined evaluation of at least 70 percent is currently in 
effect.  

Because the veteran's combined disability rating is 70 
percent (or greater), with at least one of his disabilities 
being at least 40 percent disabling, his service-connected 
disabilities meet the schedular criteria for consideration of 
TDIU under 38 C.F.R. § 4.16(a) (2008).

The question that remains to be answered is whether the 
veteran's service-connected disabilities render him 
unemployable.

Overall, the evidence of record in this case supports the 
veteran's contention that his service-connected disabilities, 
in and of themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  The physical limitations caused by the 
fibromyalgia affecting multiple joints, when coupled with the 
severity of the veteran's psychiatric impairment and the 
frequency of his IBS symptomatology strongly suggest, that 
the veteran is incapable of performing the physical and 
mental acts required and the demands of regular and sustained 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board considers the May 2007 VA PTSD examination to 
constitute the most up-to-date and probative evidence 
regarding the employability issue.  Therein the examiner 
documented that while the veteran had physical and cognitive 
impairments that rendered him unemployable, his PTSD symptoms 
alone would make it difficult for him to compete for gainful 
employment.  These symptoms include memory impairment, panic 
attacks and depression.  

The Board acknowledges that it is true that the veteran has 
several significant non-service-connected conditions to 
include Parkinson's disease and sleep apnea and no doubt 
these conditions may also be additional factors impacting the 
veteran's industrial impairment.  

Recognizing that this matter is not absolutely without doubt, 
the Board will nevertheless conclude that there is a 
reasonable doubt raised, accord this veteran the benefit of 
the doubt, and find that entitlement to a total disability 
rating based on individual unemployability is warranted at 
this time.  The evidence of record in this case supports the 
veteran's contention that his service-connected disorder are 
of such severity and impact so many different functions as to 
preclude his participation substantially gainful employment, 
particularly in light of his rather limited education, 
consisting of a high school education.  The limitations 
caused by the PTSD such as panic attacks and memory problems, 
together with the physical limitations and impairment 
attributable to the veteran's other service connected 
conditions, of considerable severity themselves, strongly 
suggest, with consideration of the doctrine of reasonable 
doubt, that the veteran is incapable of performing the 
physical and mental acts required and the demands of regular 
and sustained employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Thus, without finding error in the previous action taken by 
the RO, the Board will exercise its discretion to find that 
the evidence is at least in relative equipoise as to the 
matter in dispute, and will conclude that the claim of 
entitlement to TDIU may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19; Gilbert, supra.


ORDER

Service connection for lymphadenopathy with lymphoid 
hyperplasty, including as due to an undiagnosed illness, is 
denied.

Service connection for memory impairment, including as due to 
an undiagnosed illness, is denied.

Service connection for chronic fatigue syndrome is granted, 
subject to controlling regulations applicable to the 
provision of monetary benefits.

Entitlement to an initial rating of 30 percent, and not 
higher, for irritable bowel syndrome is granted, subject to 
controlling regulations applicable to the provision of 
monetary benefits.

Entitlement to an initial evaluation in excess of 40 percent 
for fibromyalgia is denied.

Entitlement to TDIU is granted, subject to controlling 
regulations governing the payment of monetary benefits.

REMAND

In October 2005, the RO issued a rating decision denying 
service connection for sleep apnea.  In December 2006, VA 
received a statement from the veteran expressing disagreement 
with that decision and clearly meeting the requirements for a 
timely and sufficient Notice of Disagreement (NOD) as 
provided under the provisions of 38 C.F.R. §§ 20.201 and 
20.302 (2008).  

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case (SOC) in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2008).  To date, however, the 
RO has not issued an SOC with respect to the sleep apnea 
claim.  Under these circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  However, this claim will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Accordingly, the case is remanded for the following action:

The RO must provide the veteran with a 
statement of the case addressing the 
issue of entitlement to service 
connection for sleep apnea.  The veteran 
and his representative are reminded that 
to vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
must be filed. 38 C.F.R. § 20.202 (2008).  
If, and only if, the veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


